Citation Nr: 0505364	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for actinic keratoses 
and basal cell epithelioma for the purposes of accrued 
benefits.

2.  Entitlement to additional monthly dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
1311(a)(2).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945.  He died in February 2003, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision and a 
February 2004 decision by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (MROC) in White River 
Junction, Vermont.  The appellant testified before the 
undersigned at a hearing held at the MROC in September 2004.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  The veteran died in February 2003.

2.  At the time of the veteran's death, the only claim 
pending was a claim for service connection for actinic 
keratoses and basal cell epithelioma.

3.  The veteran's actinic keratoses and basal cell 
epithelioma did not originate in service or within one year 
of his discharge therefrom, are not otherwise related to 
service, and were not caused or chronically worsened by 
service-connected malignant melanoma.

4.  At the time of his death, the veteran was in receipt of a 
non-compensable disability rating for the period prior to May 
9, 2002; and a combined 100 percent disability rating for the 
period from May 9, 2002.

5.  Entitlement to service connection for the cause of the 
veteran's death has been established.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the veteran did not 
have actinic keratoses and basal cell epithelioma which were 
the result of disease or injury incurred in or aggravated by 
active duty, their incurrence or aggravation during such 
service may not be presumed, and the actinic keratoses and 
basal cell epithelioma were not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.1000 (2004). 

2.  The criteria for entitlement to additional monthly 
dependency and indemnity compensation benefits have not been 
met.  38 U.S.C.A. §§ 1311(a)(2), 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.5(e), 3.400, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the originating agency on a claim for VA 
benefits.  

An August 2003 rating decision denied entitlement to accrued 
benefits, and a February 2004 MROC decision denied 
entitlement to additional monthly DIC benefits.  The 
appellant was provided with notice of the above decisions and 
was provided with statements of the case in January 2004 and 
July 2004, which collectively notified her of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The record reflects that she was advised by VA, via a 
November 2003 correspondence, of what information and 
evidence was necessary to substantiate her accrued benefits 
claim, and informed as to what evidence VA would obtain on 
her behalf and of what evidence she was responsible for 
submitting.  The record shows that prior to the veteran's 
death, the appellant actively assisted him in pursuing the 
underlying service connection claim, and was familiar with 
the basis for VA's denial of the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Her accrued benefits claim 
was re-adjudicated in the January 2004 statement of the case.

With respect to the claim for additional monthly DIC 
benefits, the record reflects that the appellant has not been 
provided with the notice contemplated by 38 U.S.C.A. 
§ 5103(a).  As will be discussed in further detail below, 
however, service connection for actinic keratoses and basal 
cell epithelioma on an accrued benefits basis is not 
warranted, no other claim was pending at the time of the 
veteran's death, and the record otherwise clearly shows that 
the veteran was not in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling for the eight years prior to his death.  As there 
consequently is no legal basis of entitlement to the benefit 
sought by the appellant, VA is not required to provide notice 
of the information and evidence necessary to substantiate the 
claim.  See VAOPGCPREC 5-2004.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statements of the case adequately informed her of the 
information and evidence needed to substantiate her claims.  
Moreover, and as noted above, the November 2003 
correspondence notified her as to which evidence would be 
obtained by her and which evidence would be retrieved by VA.  
At this stage of the appeal, there is no further notice that 
is needed to comply with the VCAA, and the appellant has not 
been prejudiced by the out of sequence notice.  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her are on file.  38 U.S.C.A. § 5103A.  The 
appellant has not identified any outstanding and relevant VA 
medical records, and the Board points out that the only 
evidence for consideration in an accrued benefits claim is 
that evidence actually or constructively in the file at the 
time of the veteran's death.  With respect to the claim for 
additional monthly DIC benefits, as indicated previously, the 
appellant lacks a legal basis of entitlement to the benefit 
sought; VA consequently is not required to assist her in 
developing evidence to substantiate the claim.  See 
VAOPGCPREC 5-2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The veteran's service medical records are silent for any 
complaints, finding or diagnosis of actinic keratoses or 
basal cell epithelioma.  When examined at service discharge 
he had a mole on his left chest.  The records also show that 
he was treated for German measles in April 1942, exhibiting 
enlarged posterior cervical glands and a fine macular rash on 
his face and body.  His service personnel records show that 
he served as a pharmacist's mate.

On his November 1947 marriage certificate, the veteran listed 
his occupation as painter.

Private medical records for March 1950 to November 1950 show 
that in March 1950 the veteran underwent excision of glands 
located in his left groin and buttock; pathological 
examination of the glands showed metastatic malignant 
melanoma.  An August 1950 entry notes that he had glands 
removed from his left axilla in 1947 and 1948, and another 
left axillary lymph node removed recently (which was found to 
show evidence of melanoblastoma).

In an August 1950 statement, Dr. F. Hurley indicated that he 
removed glands from the veteran's left axilla in October 1947 
and May 1949, and glands from the left groin and buttock in 
March 1950; he indicated that pathological testing of the 
referenced glands revealed metastatic melanosarcoma.

In an August 1950 statement, Dr. D. Humphreys indicated that 
he saw the veteran earlier that month, at which time the 
veteran reported noticing an abnormality at the left axilla.  
Dr. Humphreys indicated that, to his understanding, the 
veteran was thereafter seen at a tumor clinic for the above 
complaints, and was diagnosed with recurrent metastatic 
melanoblastoma.

In an August 1950 statement, two acquaintances of the veteran 
indicated that he had been diagnosed with malignant melanoma 
following the removal of a mole in February 1946.  In another 
August 1950 statement, the veteran's mother indicated that he 
developed a chest mole in service, which was removed in 
February 1946; she indicated that the veteran thereafter 
developed swelling at various parts of his body.  

In an August 1950 statement the appellant indicated that she 
had known the veteran since November 1946, and that he had 
complained about a mole and had undergone operations for 
gland problems.

In a statement received in September 1950, Dr. D. Davis 
indicated that the veteran had a malignant melanoma, probably 
from a pigmented mole removed from his chest.  Dr. Davis 
noted that he had removed a metastatic nodule from the 
veteran's axilla recently.

In a statement received in October 1950, a representative of 
Henry W. Putnam Memorial Hospital indicated that an August 
1950 biopsy of a left axilla tumor revealed malignant 
melanoma, metastatic to the left axilla.  Another statement 
from the above facility received in October 1950 indicated 
that the veteran was first seen in November 1947, at which 
time a metastatic melanoblastoma was removed from his left 
axilla.  The statement indicates that the veteran was again 
seen in May 1949 for glandular swelling in the left axilla, 
at which time he reported having had a mole removed from his 
chest around 1945; the swollen glands were removed and 
pathologically diagnosed as melanosarcoma, metastatic to the 
left axillary lymph nodes.  The veteran presented next in 
March 1950 with a two-month history of swelling over the left 
femoral opening and under the transverse crease of the left 
buttock; the swollen glands were excised and pathologically 
diagnosed as metastatic malignant melanoma.

Service connection for metastatic melanosarcoma was granted 
in a May 1951 Board decision.  A June 1951 VA decision 
implemented the Board decision and assigned a 100 percent 
disability rating for the metastatic melanosarcoma.  

The record shows that the veteran was hospitalized for 
observation at a VA facility from December 1958 to February 
1959, during which time he reported that since August 1950 he 
had been well and asymptomatic, without recurrence of 
lymphadenopathy.  No skin lesions were present on physical 
examination, and he was diagnosed with treated metastatic 
melanoma, with no evidence of recurrence.

In May 1959, VA reduced the evaluation assigned the veteran's 
service-connected malignant melanoma to non-compensable; the 
veteran appealed this decision to the Board.

In a June 1959 statement, Dr. R. Baumann indicated that he 
saw the veteran earlier that month for a left ear lesion 
which had been present for about one year; he noted that the 
lesion was suggestive of either a senile keratosis or a small 
squamous cell carcinoma, but that a punch biopsy showed it 
was a carcinoma of some type.  He noted that the veteran had 
a history of malignant melanoma.  Dr. Baumann indicated that 
the entire lesion should be excised and re-evaluated, and 
that while the lesion might very well be a sclerosing basal 
cell epithelioma, it could be mimicked by a metastatic 
melanocarcinoma.  Attached to his statement were treatment 
notes for June 1959 to July 1959.

In a September 1959 statement, Dr. F. Rueckert reported that 
the left post-auricular tumor was excised in July 1959, and 
diagnosed as basal cell carcinoma; he described this 
diagnosis as consistent with the results of the earlier 
biopsy.

A July 1959 rating decision denied entitlement to service 
connection for basal cell carcinoma of the left ear.

In a November 1959 decision, the Board denied the veteran's 
appeal for a compensable rating for melanosarcoma, concluding 
that there was "no etiological relationship between the 
basal cell carcinoma, removed in July 1959, and the service-
connected residuals of melanosarcoma.  Reactivation of the 
service-connected malignancy is not shown by the evidence."

A report of VA hospitalization for September 1960 indicates 
that there was no evidence that the left ear lesion was 
anything other than a basal cell carcinoma.  The hospital 
report also notes that there was no evidence of a recurrence 
of melanoma.

VA outpatient treatment records in 1977 reflect that in 
January of that year the veteran presented with a lesion on 
his forehead and keratosis on the dorsal side of the hands; 
he was assessed with keratosis versus skin cancer.  In 
February 1977 he was assessed with probable basal cell 
carcinoma and multiple actinics.  A biopsy of the forehead 
lesion in April 1977 revealed basal cell epithelioma.  In 
that month, actinic keratoses were also noted on the left 
wrist.

In a May 1992 statement, Dr. M. Lewis indicated that he had 
never treated the veteran, and suggested that they had never 
even met.  Dr. Lewis noted that he learned through the 
appellant and the veteran's son that the veteran had 
undergone recurrences of the melanoma.

On file is the report of a June 1992 VA general medical 
examination which notes, historically, that the veteran 
developed melanoma on his chest, and that within several 
years lymph nodes were excised from the left axilla, left 
groin, and left gluteal crease.  The examination report notes 
that the veteran was followed intermittently for the above 
problems, but that there had been no recurrences, and that 
since then he had developed lesions of the forehead and right 
ear, diagnosed as basal cell epithelioma based on 
pathological studies.  The veteran denied treatment for any 
type of malignant skin process but complained of having had 
some crusting of the forehead, ears, and dorsum of the hands.  
Physical examination disclosed the presence of multiple 
actinic keratoses over the ears, scalp, back, chest, dorsum 
of the hands, and forearms.  No axillary, cervical or 
inguinal adenopathy was present, and there were no active 
lesions suspicious for malignancy.  The veteran was diagnosed 
as status post malignant melanoma of the left chest with 
axillary and groin adenopathy in apparent remission since 
1959; as status post basal cell epithelioma; and with 
multiple facial actinic keratoses.

The veteran was afforded a VA dermatology examination in 
October 1994, which was conducted by a physician later 
described by a May 1997 VA examiner as the Chief of Oncology 
at a VA medical center (hereinafter "treating oncologist").  
At the time of the examination the examiner noted the absence 
of evidence of a recurrence of the melanoma treated 30 years 
earlier.  The veteran reported experiencing a blistering 
sunburn in his youth.  Chest X-ray studies showed a right 
upper lobe opacity of uncertain significance, and bilateral 
upper lobe changes suggestive of tuberculosis.  The 
radiologist indicated that tuberculosis or a pulmonary nodule 
could not be ruled out, but that the findings might only 
represent scarring, atelectasis or infiltrate.  In a November 
1994 addendum, the examiner indicated that the opacity noted 
on the chest X-ray studies was possibly a nodule representing 
a malignancy related to tuberculosis. 

The record shows that the veteran was thereafter seen at a VA 
medical facility in December 1994, at which time he was 
recommended for workup of the pulmonary nodule to determine 
if it represented cancer or tuberculosis.  A chest X-ray 
study taken that month showed that the right upper lobe 
opacity was worsening.  He was thereafter hospitalized in 
January 1995 to evaluate the opacity, but a computed 
tomography scan of his chest revealed that the nodule was not 
clinically significant for malignancy; testing of his sputum 
was negative for malignant cells.  Chest X-ray studies in 
February and March 1995 showed that the opacity was stable.  
A chest X-ray study in July 1995 showed that the lesion 
remained stable, prompting the radiologist to question 
whether the findings, particularly given the presence of 
scarring in the pulmonary apices, represented a slowly 
progressive fibrotic process.  Other records for 1995 show 
treatment for actinic keratoses.

In an August 1995 Board decision, entitlement to a 
compensable rating for malignant melanoma was denied.  The 
Board found that the veteran's malignant melanoma had been in 
remission since 1959.

A November 1995 VA treatment note by the veteran's treating 
oncologist indicates that the physician believed the veteran 
had a slowly growing lung cancer; he noted that the veteran 
declined diagnostic measures and preferred to watch for 
progression of symptoms.  In March 1996 the treating 
oncologist clarified that active tuberculosis in the veteran 
had been ruled out.

A November 1995 rating decision denied entitlement to service 
connection for prostate cancer.  The veteran initially 
appealed the decision, but later withdrew his appeal.  In a 
November 1996 rating decision, service connection for lung 
cancer and actinic keratoses was denied; the veteran did not 
appeal the rating decision.

On VA dermatology examination in May 1997, the examiner noted 
that the veteran had not experienced any residual of his 
service-connected cancer.  The examiner explained that the 
right upper lobe opacity for which the veteran was followed 
was thought to represent a granulomatous type scar, rather 
than a condition related to melanoma.  The examiner also 
noted that the veteran's metastatic melanoma had been in 
remission since 1959.  The examiner noted that the veteran 
had a history of basal cell carcinoma and was being followed 
for multiple actinic keratoses which, while considered 
precancerous lesions, were not related to malignant melanoma.  
The examiner noted that the veteran was not currently 
undergoing any treatment for melanoma and did not have any 
symptoms of recurrent melanoma.  Physical examination 
disclosed the absence of lymphadenopathy, but there was a 
shotty node in the anterior axilla, which the examiner noted 
was unchanged from prior examinations; the examiner noted 
that while the node had not been biopsied, the oncology 
department felt it was unrelated to the melanoma.  Shotty 
nodes in the cervical area were also identified.

On file is a June 17, 1998, VA treatment note by the 
veteran's treating oncologist stating that the veteran's 
"actinic keratoses [and basal cell epithelioma] are due to 
sun exposure - the same condition that caused his melanoma."

On file is the transcript of the testimony of the veteran and 
appellant at a March 2000 Board videoconference hearing.  At 
that time he testified that he developed actinic keratoses 
and basal cell carcinoma during service following exposure to 
intense sunlight for prolonged periods of time while serving 
in the South Pacific.  He argued that this same exposure had 
caused his service-connected melanoma.  The veteran indicated 
that he had been told by VA physicians that the skin 
conditions at issue could lead to cancer, or that the 
conditions could be caused by the skin cancer he had in the 
1940s and 1950s.  The veteran also indicated that his 
treating VA physician had informed him that the skin 
conditions at issue were all part of the same condition he 
had in the 1940s and 1950s.  The veteran testified that he 
was exposed to sunlight in one post-service occupation as a 
house painter, but that he had tried, as much as possible, to 
wear protective clothing.  The appellant opined that the 
veteran's skin disorders were all related.  

In a January 2001 statement, the veteran's treating 
oncologist explained that actinic keratoses and basal cell 
epithelioma were well known to result from sun damage to the 
skin.  He consequently attributed the veteran's actinic 
keratoses and basal cell epithelioma to sun exposure, which 
he described as the same type of exposure that caused the 
malignant melanoma.

When examined at a VA dermatology examination in March 2001, 
the veteran related that during military service and while on 
a ship in the Pacific he had spent about one-half of his time 
working outdoors, and that following service he had worked 
indoors in a factory for 20 years, although he had spent some 
time outdoors because of his hobbies.  When examined from the 
waist up, he exhibited multiple actinic keratoses, 
predominantly on his face and hands.  The examiner diagnosed 
multiple actinic keratoses with a history of skin cancer.  
The examiner noted that skin cancers do arise secondary to 
sun exposure, but that such cancers arise from cumulative sun 
exposure acquired throughout a person's lifetime.  The 
examiner noted that the veteran had spent only three years of 
his life in the military service, although with sun exposure 
during that time, and that most of his sun exposure occurred 
outside of service.  The examiner concluded that "it is less 
likely than not that [the veteran's] skin cancers are related 
to [his] active military service." 

In April 2001 the veteran submitted an excerpt from a medical 
article addressing squamous cell carcinoma, malignant 
melanoma, sunburn, and basal cell carcinoma.  With respect to 
malignant melanoma, the article indicates that the cancer 
sometimes develops from pigment cells in a mole present since 
birth, sometimes in a mole that developed later, and often 
from pigment cells in what for years simply looks like 
ordinary skin.  The article notes that repeated sunburns or 
regular exposure to strong sun over many years could produce 
solar keratoses on exposed skin and increase the risk for 
basal cell carcinoma.  The article also indicates that basal 
cell carcinoma is the most common of the three types of skin 
cancer and usually seem to result from long-term exposure to 
strong sunlight, although it might be many years before the 
skin cancer develops.

In May 2001 the Chief of a VA Dermatology Clinic reported 
that the veteran's claims folder had been reviewed and used 
in the preparation of the March 2001 examination report.  The 
physician clarified that he partially agreed with the 
treating oncologist's June 17, 1998, opinion, but still 
believed that actinic keratosis and most basal cell cancers 
were due to the cumulative effect of sun exposure which 
begins very early in life.  He noted that sun exposure was 
also a risk factor for melanoma.  The examiner concluded that 
"...for a person who served only 3 1/2 years of his 80 year 
lifespan (so far) it is my opinion that his [basal cell 
cancer] and actinic keratoses are related to his cumulative 
exposure rather than his military exposure specifically and 
there is no change in the opinion expressed [on the March 
2001 VA examination]."

On file is the report of an August 2001 VA dermatology 
examination, at which time the examiner visualized the 
veteran's entire body, but noted the absence of any 
melanomas, skin cancers, or nodes.  Diffuse actinic keratoses 
were present.  The examiner concluded that it was more likely 
than not that the current keratoses were related to the 
accumulative effect of ultraviolet radiation over 80 years 
rather than any specific ultraviolet radiation responsible 
for the past melanoma.

VA treatment records for September 2001 to February 2003 
contain an entry by a dietitian who notes a past diagnosis of 
metastatic melanoma of the skin.  The records also show 
treatment for a herpes zoster rash, as well as for multiple 
keratoses on the body.  The records show that at one point 
the veteran was described as having end-stage disease 
secondary to metastasis of malignant melanoma that had 
metastasized to the left hip and lungs, although other 
records suggest that his deteriorating condition was 
secondary to metastatic prostate cancer.  He was also noted 
to have squamous and basal cell cancers.

In an October 2001 statement, the veteran's treating 
oncologist again indicated that the basal cell cancers and 
actinus were caused by ultraviolet light, which is the same 
etiologic agent that caused the melanoma.

A November 2001 rating decision denied service connection for 
prostate cancer; the veteran did not appeal the decision.  An 
August 2002 rating decision granted service connection for 
cancer of the left hip and lung; each disorder was evaluated 
as 100 percent disabling, effective May 9, 2002.  The record 
shows that the veteran did not initiate an appeal with 
respect to the August 2002 rating decision.

In an August 2002 statement, the veteran's treating 
oncologist indicated that he was unable, on review of the 
medical records, to find any biopsy results showing current 
metastatic melanoma.  He noted that the medical records were 
more consistent with metastatic prostate cancer, although he 
admitted that the pulmonary metastasis in the veteran was 
consistent with metastatic melanoma.  Later in August 2002 
the physician indicated that he was unable to determine if 
the veteran's end stage condition represented metastatic 
melanoma, or metastatic prostate cancer.

In February 2003 the appellant submitted the veteran's death 
certificate showing that he died that month from 
cardiopulmonary arrest due to or as a consequence of 
arrythmia, in turn due to or as a consequence of ventilatory 
failure.

At the time of his death, service connection was in effect 
for left hip cancer, evaluated as 100 percent disabling 
effective May 9, 2002; lung cancer, evaluated as 100 percent 
disabling effective May 9, 2002; and for melanosarcoma, 
evaluated as noncompensably disabling.  The combined rating 
for the veteran's service-connected disorders was 0 percent 
for the period prior to May 9, 2002, and 100 percent for the 
period from May 9, 2002.

In several statements on file, the appellant argues that the 
100 percent evaluation assigned the veteran effective May 9, 
2002, should instead be effective in either 1992 or 1959.  
She explains that the veteran's total rating for melanoma 
should not have been reduced in 1959, as his skin cancer was 
still active at that time.  She argues in the alternative 
that an effective date in 1992 should be assigned for the 
grant of a 100 percent rating, as the grant of service 
connection for left hip and lung cancers represented a re-
instatement of a total rating for melanoma.  With respect to 
the accrued benefits claim, she argues that the veteran's 
actinic keratoses and basal cell epithelioma resulted from 
the same sun exposure in service responsible for the service-
connected melanoma, and maintains that the veteran's 
physicians believe the skin conditions at issues were a 
manifestation of the melanoma.  She argues that the veteran's 
treating oncologist, in his June 1998, January 2001 and 
October 2001 statements, specifically concluded that the same 
sunlight exposure in service which resulted in melanoma also 
resulted in the skin disorders at issue.
 
At her September 2004 hearing before the undersigned, the 
appellant testified that the statements of the veteran's 
treating oncologist should be read as establishing that the 
veteran's skin disorders were secondary to the service-
connected malignant melanoma.  She argues that sun damage in 
service caused the veteran's skin cancers and that the skin 
conditions at issue were a part of the melanoma.  The 
appellant also maintained that the veteran's total rating 
should not have been reduced in 1959, that his service-
connected lung cancer originated in 1992 and was initially 
misdiagnosed as tuberculosis, and that his left hip problems 
were evident in 1994.

Analysis

I.  Accrued benefits

The record reflects that the veteran appealed a February 1999 
rating decision which determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for actinic keratoses and basal cell epithelioma.  
In December 2000, the Board reopened the claim and remanded 
the case for further development.  In October 2001, the Board 
denied the claim for service connection for actinic keratoses 
and basal cell epithelioma.  

The veteran appealed the October 2001 Board decision to the 
Court, and in an October 2002 Order, the Court granted a 
Joint Motion to Remand filed by the parties and vacated the 
October 2001 Board decision.  The case was remanded to the 
Board, but the veteran died before any further action was 
undertaken, and the Board issued a decision in February 2003 
dismissing the appeal in light of his death.

As discussed previously, the veteran withdrew his appeal of a 
November 1995 rating decision denying service connection for 
prostate cancer, and did not appeal a November 2001 rating 
decision which again denied service connection for that 
disorder.  An August 2002 rating decision granted service 
connection for left hip and lung cancers, assigning an 
effective date of May 9, 2002, for the grant of service 
connection and award of a 100 percent rating for those 
disorders; neither the veteran nor any representative 
expressed disagreement with any aspect of that decision 
during the veteran's lifetime.  No other claim for VA 
benefits was pending at the time of the veteran's death.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

As the Court vacated the October 2001 Board decision, the 
claim for service connection for actinic keratoses and basal 
cell epithelioma was pending at the time of the veteran's 
death.  As indicated above, this was the only claim pending 
before VA when he died.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence of malignant tumors during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). 

The Board first notes that a May 2003 statement by the 
veteran's treating oncologist was added to the record 
following the veteran's death.  That statement may not be 
considered in addressing the accrued benefits claim.  See 
38 C.F.R. § 3.1000(a), (d)(4) (2004).

Service medical records are entirely negative for any actinic 
keratoses or basal cell cancers.  The veteran had a rash in 
service which was attributed to German measles, and while he 
developed a mole in service, post-service records show that 
the mole was diagnosed as a melanosarcoma (a condition for 
which service connection was granted), and none of the 
competent evidence on file suggests that the mole was instead 
an actinic keratosis or a basal cell carcinoma.  There is no 
post-service evidence of basal cell carcinoma until 1959, or 
of actinic keratoses until 1977.  In 1959 the veteran was 
treated for a left ear lesion which was ultimately found on 
biopsy to represent a basal cell epithelioma.  In 1977 
clinical evaluation revealed the presence of basal cell 
cancers as well as actinic keratoses.  

Although the veteran's treating oncologist, in June 1998, 
January 2001 and October 2001 statements, indicates that the 
veteran's actinic keratoses and basal cell cancers were 
caused by the same type of agent responsible for the 
development of service-connected melanoma, namely ultraviolet 
light, he notably did not conclude that the sun exposure 
during the veteran's period of service was that exposure 
responsible for the keratoses and basal cell cancers.  
Instead, he explained that the sun exposure in service 
leading to the melanoma was the same type of exposure as that 
leading to the development of the keratoses and basal cell 
cancers.  Although he worded each of his three statements in 
a slightly different manner, in none of the statements did he 
conclude that the sun exposure received by the veteran during 
his period of service caused the skin disorders at issue. 

In contrast, the March 2001 and August 2001 VA examiners 
specifically addressed the likelihood that sun exposure in 
service, including that which caused the veteran's melanoma, 
caused the actinic keratosis and basal cell cancers, but both 
examiners concluded that the disorders at issue were caused 
by the cumulative sun exposure in the veteran over an 80-year 
life span, rather than the sun exposure in service.  The May 
2001 VA physician also concluded that the veteran's actinic 
keratoses and basal cell epithelioma were related to 
cumulative sun exposure over the veteran's lifetime, rather 
than to the veteran's service exposure in particular.  The 
Board notes that while the veteran worked indoors for a 
number of years at a factory after service, he initially 
worked as a painter, and admittedly was exposed to the sun 
while engaging in hobbies throughout his life.

Although the veteran submitted an excerpt from a medical 
article, the article only indicates that actinic keratosis 
and basal cell epithelioma may be caused by excessive 
exposure to sunlight.  The excerpt does not purport to 
suggest that there is a relationship between the veteran's 
actinic keratoses and basal cell epithelioma and any sunlight 
exposure during his period of service.  Moreover, to the 
extent that the appellant otherwise suggests that the above 
excerpt suffices to link the veteran's skin disorders to his 
period of service, the Board points out that the excerpt is 
general in nature and does not purport to address the 
veteran's particular medical situation, and is otherwise too 
generic to constitute competent medical evidence in support 
of the claim.  Sacks v. West, 11 Vet. App. 314 (1998).

The appellant also contends that the veteran's actinic 
keratoses and basal cell epithelioma are secondary to the 
service-connected melanoma.  She appears to mean that the 
current skin disorders are merely manifestations of the 
service-connected disease entity.  The Board points out, 
however, that the record shows the veteran's service-
connected melanoma went into remission before 1959, and 
remained in remission until at least 2001 (and arguably was 
in remission up until his death).  While Dr. Lewis in May 
1992 suggested that the veteran had been experiencing 
recurrences of melanoma, he admittedly gained this knowledge 
through the appellant and her son, rather than through 
examination of the veteran or review of any medical records.  
VA examinations on file consistently noted the absence of any 
recurrence of melanoma, and the May 1997 examiner noted that 
the actinic keratoses were not related to melanoma.

In short, the record shows that the veteran's melanoma was in 
remission for a number of years before the veteran first 
developed actinic keratoses or basal cell epithelioma, no 
physician has suggested that the actinic keratoses or basal 
cell carcinoma are a manifestation of the veteran's melanoma, 
and the May 1997 examiner specifically concluded that there 
was no relationship between the veteran's actinic keratoses 
and melanoma.  Nor is there any competent evidence suggesting 
that the melanoma caused or chronically worsened the basal 
cell carcinomas.

In sum, the medical opinions in favor of the appellant's 
claim are only minimally supportive, and do not actually 
purport to link the veteran's actinic keratoses and basal 
cell epithelioma to his period of service, or to his service-
connected melanoma.  The only other opinions addressing the 
etiology of the veteran's actinic keratoses and basal cell 
epithelioma are clearly against the claim.  While the veteran 
and the appellant expressed their own opinions concerning the 
etiology of the actinic keratoses and basal cell epithelioma, 
there is no indication that the veteran was, or that the 
appellant is, qualified through education, training or 
experience to offer medical opinions; their statements as to 
medical diagnosis and causation therefore do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).  In 
addition, while both the veteran and the appellant have 
submitted statements indicating that physicians have said 
that the veteran's actinic keratoses and basal cell 
epithelioma are related to service, or at least are a 
manifestation of the service-connected melanoma, the account 
of the veteran and the appellant of what physicians 
purportedly told them, filtered as it is through the 
sensibilities of laypersons, also does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The competent evidence as a whole shows that the veteran did 
not have basal cell epithelioma and actinic keratoses in 
service or until many years after service, that neither 
condition was caused by sunlight exposure in service or is 
otherwise etiologically related to service, and that neither 
condition was proximately due to or the result of service-
connected melanosarcoma or aggravated thereby.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for service connection for actinic 
keratoses and basal cell epithelioma for the purpose of 
accrued benefits.  Because the preponderance of the evidence 
is against the claim, application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Additional DIC benefits under 38 U.S.C.A. § 1311(a)(2)

The Board initially notes that service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310 was granted in a June 2003 rating 
decision.

Increased dependency and indemnity compensation benefits may 
be paid to a surviving spouse if the veteran at the time of 
death was in receipt of or was entitled to receive (or but 
for the receipt of retired pay or retirement pay was entitled 
to receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only periods in which the veteran 
was married to the surviving spouse shall be considered.  38 
U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (2004).

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1106 (2004).  

Consequently, the instant claim must take into account prior 
dispositions of issues during the veteran's lifetime, since 
the claim is predicated on 38 U.S.C.A. 
§ 1311(a)(2).

At the time of his death in February 2003, the veteran was in 
receipt of a noncompensable disability rating for the period 
prior to May 9, 2002, and of a 100 percent disability rating 
for the period from May 9, 2002.  At the time of his death a 
claim for an earlier effective date for the grant of service 
connection for left hip and lung cancers (the two disorders 
accounting for the assignment of a 100 percent evaluation 
effective May 2002) was not pending, and the appellant may 
not now raise such a claim.  See Jones, supra.  In the 
preceding section the Board determined that service 
connection is not warranted for actinic keratoses and basal 
cell epithelioma.

The appellant argues that the veteran's 100 percent rating 
for service-connected malignant melanoma should not have been 
reduced in 1959, and that, in the alternative, the 100 
percent ratings assigned for cancer of the left hip and lung 
should be made effective in 1992.  The Board points out, 
however, that the November 1959 and August 1995 Board 
decisions, which determined that the malignant melanoma was 
properly rated as noncompensable, must be taken into account 
in determining the appellant's entitlement to additional 
monthly DIC benefits.  While the appellant appears to argue 
that the November 1959 Board decision may be clearly and 
unmistakably erroneous, she is precluded from challenging 
that Board decision.  See Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998); Landicho v. Brown, 7 Vet. App. 42 (1994); 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The same is true with respect to the effective date of the 
total rating assigned the left hip and lung cancers.  When 
alive, neither the veteran nor any representative disagreed 
with the August 2002 rating decision assigning the May 2002 
effective date for those conditions.  The appellant is now 
precluded from challenging the August 2002 rating decision.

In short, when the veteran died, he was in receipt of 
compensation for a service-connected disability rated totally 
disabling for less than one year (from May 2002 to February 
2003).  He was not otherwise in receipt of or entitled to 
receive compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding his death.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the veteran was not in 
receipt of or entitled to receive compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding his death, the appellant's claim must be denied as 
legally insufficient.

The Board acknowledges the appellant's belief that the 
veteran's total rating for malignant melanoma should not have 
been reduced in 1959, despite the absence of any medical 
evidence suggesting a recurrence of melanoma until decades 
later, and that the effective date assigned the grant of 
service connection for left hip and lung cancers should be 
sometime in 1992.  The Board is bound by the law in this 
matter, however, and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to service connection for actinic keratoses and 
basal cell epithelioma for accrued benefits purposes is 
denied.

Entitlement to additional monthly DIC benefits pursuant to 38 
U.S.C.A. § 1311(a)(2) is denied.





	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


